Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 1 of 15 PageID #: 8099



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION
   UNILOC 2017, LLC                   §
   Plaintiff,                         §    CIVIL ACTION NO. 2-18-cv-00493
      v.                              §       JURY TRIAL DEMANDED
                                      §
   GOOGLE LLC,                        §
   Defendant.                         §
                                      §

                               PLAINTIF’S MOTION TO STRIKE
                           DEFENDANT’S INVALIDITY CONTENTIONS

         The Court should strike Defendant Google’s invalidity contentions as being non-compliant

  with P.R. 3-3 for the following reasons:
   (1) Failure to Comply by Providing Notice and Specificity—Google’s invalidity contentions

      purport to preserve the right to rely on virtually any combination of at least 140 references

      identified therein, in addition to undisclosed references, thereby burying within a veritable

      haystack of possibilities the invalidity theories Google intends to present at trial;

   (2) Failure to Comply Regarding Obviousness—Google’s invalidity contentions do not identify

      with specificity (a) which ones the astronomical number of alleged possible combinations

      Google intends to present at trial under an obviousness theory, and how Google intends to

      combine any such references, (b) which specific claims, if any, are rendered obvious by each

      alleged combination, and (c) the alleged motivation to combine such items to arrive at specific

      claim limitations;

   (3) Failure to Comply Regarding Anticipation—Google’s claim charts alleging anticipation do

      not come close to sufficiently identifying for each alleged item of prior art where and how

      each element of each asserted claim is found;

   (4) Failure to Disclose Google’s Section 112 Challenges—Google’s opened-ended approach

      concerning invalidity under 35 U.S.C. § 112 is not compliant with the Local Patent Rules; and,

      in any event, Google has since waived its challenges under 35 U.S.C. § 112;



                                                 Page 1
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 2 of 15 PageID #: 8100




      (5) Improper Incorporation by Reference—Google improperly purports to preserve rights

         concerning uncharted and even undisclosed references; and

      (6) Failure to Comply by Properly Identifying all Theories it Intends to Present at Trial—Google

         purports to identify mere examples, rather than a complete list, of the invalidity theories it

         intends to present trial; and Google repeatedly indicates its intention to rely on undisclosed

         alleged prior art and “uncited” portions of the references identified in its invalidity contentions.

                                             INTRODUCTION

            Uniloc 2017 LLC (“Uniloc”) respectfully submit this motion to strike the Invalidity

  Contentions made by Defendant Google LLC (“Google”) and dated July 15, 2019. 1 Google’s
  Invalidity Contentions states Google intends to assert anticipation, obviousness, and other defenses

  against only claims 1, 3-5, 10, 11, and 13 of U.S. Patent No. 6,836,654 (“the ’654 patent”). Ex. 1

  at 1. Google attached no less than 50 distinct claim charts to its Invalidity Contentions. Among

  other deficiencies, none of these claim charts provide sufficient notice concerning anticipation; and

  there is not a single claim chart for even one challenged claim showing, with the required

  specificity, how Google contends any of the plethora of references are to be combined under a

  theory of obviousness.

            After careful review of Google’s Invalidity contentions, Uniloc sent a letter dated December

  31, 2019 identifying in great detail and with specificity the deficiencies noted herein and, also,

  requesting a meet and confer. See Loveless Dec., Ex. 2. Uniloc discussed this issue in the parties

  meet and confer on January 3, 2020 and understood Google would provide a proposal on attempting

  to narrow the issue. Since that meet and confer, Google has made no attempt to remedy its

  deficiencies. Accordingly, Court intervention is appropriate. 2




  1
    The signed cover pleading of Google’s Invalidity Contentions is attached as Exhibit 1 to the
  Declaration of Ryan Loveless (“Loveless Dec.”), which is attached hereto as Appendix A.
  2
    Uniloc has repeatedly represented that it would pull an/or moot its motions if Google addressed
  the deficiencies.

                                                    Page 2
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 3 of 15 PageID #: 8101




                                 ARGUMENT AND AUTHORITIES

         This Court should grant Uniloc’s motion to strike Google’s invalidity contentions because

  Google’s boilerplate and uninformative disclosures violated P.R. 3-3.

                      MOTION TO STRIKE INVALIDITY CONTENTIONS

         Local Patent Rule 3-3 requires accused patent infringers to provide a disclosure setting forth

  (1) “the identity of each item of prior art that allegedly anticipates each asserted claim or renders

  it obvious,” (2) “whether each item of prior art anticipates each asserted claim or renders it

  obvious,” (3) “each [obviousness] combination, and the motivation to combine,” (4) “[a] chart

  identifying where specifically in each alleged item of prior art each element of each asserted claim

  is found,” and (5) “[a]ny grounds of invalidity” based on indefiniteness, enablement, or written

  description. P.R. 3-3(a)-(d) (emphasis added). Rule 3-3 disclosures serve a straightforward goal:

  “to place the Plaintiff on notice of potentially invalidating art that Defendants will assert in their

  case and at trial.” Realtime Data, LLC v. Packeteer, Inc., Civil Action No. 6:08–CV–144, 2009 WL

  4782062, at *2 (E.D. Tex. Dec. 8, 2009). Under P.R. 3-3 and this Court’s jurisprudence, invalidity

  contentions should be stricken when they lack the required specificity and fail to give notice of the

  contentions that the accused infringers actually intend to assert at trial.

         In general, Google’s Invalidity Contentions violate the disclosure requirements of P.R. 3-3

  at least by (1) failing to provide sufficient notice concerning Google’s invalidity theories under 35

  U.S.C. §§ 101, 102, 103, and 112; (2) burying within a haystack of references, included uncharted

  and even undisclosed references, the invalidity theories Google allegedly intends to rely on; and

  (3) purporting to identify mere examples, rather than a complete list, of alleged prior art and

  combinations thereof.
         A. Failure to Comply by Providing Notice and Specificity

         Contrary to Local Patent Rules, Google’s invalidity contentions fail to provide sufficient

  notice because, as an initial matter, they are overly lengthy and effectively burry in a haystack of

  over 50 claim charts citing to around 100 references the contentions Google intends to present at



                                                  Page 3
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 4 of 15 PageID #: 8102




  trial. Saffran v. Johnson & Johnson, No. 2:07-CV-0451-TJW, 2009 WL 8491495 *1 (E.D. Tex.

  Feb. 24, 2009) (striking contentions as failing to “put the plaintiffs on real or useful notice.”).

  Indeed, Google’s claim charts alone, while substantively deficient in several other respects, total

  nearly 5,000 pages. This total is well over five times the page count of the “useless” invalidity

  contentions previously stricken by this Court in Saffran. Id; see also Realtime Data, LLC v.

  Packeteer, Inc., Civil Action No. 6:08–CV–144, 2009 WL 4782062, *3 (E.D. Tex. Dec. 8, 2009)

  (explaining P.R. 3-3 serves a straightforward goal of “plac[ing] the Plaintiff on notice of potentially

  invalidating art that Defendants will assert in their case and at trial.”).
           B. Failure to comply Regarding Obviousness

           At a minimum, Google’s P.R. 3-3 contentions concerning obviousness provide insufficient

  notice at least because, at a minimum, they do not identify with specificity which features of which

  particular references or combinations thereof Google intends to assert under an obviousness theory

  at trial, how Google intends to combine any such references, and the motivation to combine such

  items.

              1. Failure to disclose which combination(s) Google intends to assert

           Google has not provided even one chart showing with the required specificity which ones

  of the over 100 references or alleged “systems” Google intends to combine for even one challenged

  claim under a theory of obviousness. Google’s failure to disclose specific obviousness

  combinations of alleged prior art violates P.R. 3-3, which provides that “[i]f a combination of items

  of prior art makes a claim obvious, each such combination . . . must be identified.” P.R. 3-3(b)

  (emphasis added).

           This Court has stricken contentions that failed to identify the specific combinations that the

  defendants intended to use at trial. See, e.g., Personal Audio, LLC v. Togi Entertainment, Inc., Case

  No. 2:13-cv-00013, Dkt. No. 251 at 1-3 (E.D. Tex. Aug. 6, 2014) (finding “Defendants have failed

  to put Plaintiff on notice for the bulk of the thousands of possible combinations that result from the

  broad language in Defendants’ invalidity contentions” and that, consequently, striking such “multi-



                                                   Page 4
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 5 of 15 PageID #: 8103




  reference obviousness contentions is appropriate.”); Saffran, 2009 WL 8491495, *1 (“The

  defendants’ current ‘Invalidity Contentions’ are an attempt to end run the rules. They do not

  specifically identify combinations of references that the defendants anticipate using at trial . . . .”);

  Realtime Data, 2009 WL 4782062, *3 (holding that it is impermissible to (1) argue obviousness

  based upon “an impossibly high number of combinations”; (2) “reserve[e] the right to combine any

  charted prior art references”; and (3) casually note that “the knowledge of one of ordinary skill in

  the art” renders the invention invalid).

          Contrary to the Local Patent Rules and the Court’s precedent, Google’s Invalidity

  Contentions purport to preserve rights to rely upon literally every possible combination of the over

  100 references and or alleged “systems” identified therein. Given that Google’s Invalidity

  Contentions include no less than 50 claim charts and identifies at least 100 distinct references or

  alleged “systems” (each purportedly described in multiple references), the number of possible

  combinations thereof, all of which Google purports to preserve the right to rely upon, exceeds the

  factorial of 100 (i.e., 9.332622e+157)—quite literally an astronomical number. But that is not all,

  as explained further below, Google further obscures its contentions by purporting to reserve the

  nonexistent right to rely upon unidentified and uncharted art, together with what Google vaguely

  refers to as the state of the art and knowledge of those skilled in the art. In short, Google essentially

  purports to reserve the right to rely on the entire possible universe of art, making it virtually

  impossible for Uniloc to even guess as to the actual theories Google intends to asset at trial.

          The cover pleading of Google’s Invalidity Contentions is replete with statements which are

  representative of Google’s attempt to circumvent the notice requirements of the Local Patent Rules.

  For example, Google offers the vague assertion that “each of the asserted claims of the Asserted

  Patent is anticipated by and/or obvious in view of one or more of items of prior art identified above

  in Sections III.A. (list of prior art patents), III.B. (list of prior art publications), and/or III.C. (list of

  prior art systems), alone or in combination.” Ex. 1 at 14. As another example, Google offers the

  equally vague assertion that “the asserted claims of the Asserted Patent are obvious in view of the



                                                     Page 5
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 6 of 15 PageID #: 8104




  state of the prior art (including Admitted Prior Art) alone and/or in combination with the references

  described in the above-referenced Exhibits as well as the references and disclosures described

  below.” As another representative example, Google asserts that it “reserves the right to rely on any

  other combination of any prior art references disclosed herein.” 3 Id. at 21; see also id. at 17

  (“Google’s inclusion of exemplary combinations does not preclude Google from identifying other

  invalidating combinations as appropriate.”).

         As shown by these representative examples, Google apparently seeks to conceal its true

  intentions by purporting to preserve the ability to combine any alleged teaching (regardless whether

  it is even cited in chart) from any of the references (regardless whether the reference is charted or

  even disclosed) to yield virtually any possible combination. Google purports to excuse itself for

  not providing a claim chart directed to each possible combination ostensibly because it would be

  “unduly burdensome” to create claim charts for the “thousands of” (actually innumerable) possible

  combinations Google is asserting. Id. at 17.

         No defendant could reasonably believe that such a generic recitation of invalidity would

  pass muster in the Eastern District of Texas. Indeed, Google appears to offers its generic statements

  as an attempted end around to the requirements that it must identify with specificity (1) which

  particular references or combinations thereof Google intends to assert under an obviousness theory

  at trial, and how Google intends to combine any such references, (2) which specific claims, if any,

  are rendered obvious by each alleged combination, and (3) the motivation to combine such items.

  The rules further require, for each invalidity theory Google seeks to preserve, a “chart identifying

  where specifically in each alleged item of prior art each element of each asserted claim is found.”

          Google does not cure these deficiencies in the myriad of claim charts it provided. In each

  one of Google’s claim charts purporting to advance theories of obviousness, Google offers at the

  outset some form of the following open-ended assertion: “[a]ll asserted claims of the ’654 patent


  3
    Contrary to what Google suggests by this statement, the claim charts it attached as exhibits to its
  Invalidity Contentions do not provide sufficient notice concerning even one specific combination
  for even one limitation.

                                                 Page 6
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 7 of 15 PageID #: 8105




  are obvious in view of [a primary reference or purported “system”], either alone or combination

  with the knowledge of a person of ordinary skill in the art (“POSA”), or in combination with one

  or more other references disclosed in the Invalidity Contentions.” 4 Google’s open-ended statement,

  repeated in some form in every chart purporting to disclose theories of obviousness, is even more

  egregious than what the Court deemed deficient in Realtime Data. Realtime Data, 2009 WL

  4782062, *3 (finding invalidity contentions deficient and noncompliant in that they stated any

  document or product anticipating an asserted claim can also be used to render that claim obvious

  when “viewed alone or in combination with other prior art references”).

         In those limited instances where Google’s claim charts purport to provide citations to a

  subset of the references identified in the cover pleading, Google nevertheless simply collects

  citations, without disclosing with specificity precisely which of the “and/or” references it truly

  intends to rely upon for any given limitation, whether multiple ones of the “and/or” references are

  to combined, and the motivation for such unspecified combination of features.

         Even if Google had disclosed a so-called “exemplary” combination in its claim charts, that

  would still be insufficient. See Pers. Audio, LLC v. Togi Entm’t, Inc., No. 2:13-CV-13-JRG-RSP,

  2014 WL 12617798, (Dkt. 251) at *1 (E.D. Tex. Aug. 6, 2014) (striking multi-reference

  obviousness contentions and holding that “simply providing a small number of ‘exemplary

  combinations’ does not serve the notice function of the invalidity contentions as to every possible

  combination of a universe of references.”); Saffran, 2009 WL 8491495, *1 (striking invalidity

  contentions, and finding that the use of “language purporting to make the contentions merely

  illustrative” and failure to “specifically identify combinations of references that the defendants

  anticipate using at trial” constituted “an attempt to end run the rules.”).

         The importance of specifically identifying how references are to be combined in the P.R.

  3-3 disclosures is further emphasized by the fact that accused infringers are typically required to

  eventually select a limited number of combinations from among those previously disclosed in the

  4
    The quotation appears on the first page of virtually every claim chart attached to Google’s
  Invalidity Contentions purporting to disclose theories of obviousness.

                                                  Page 7
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 8 of 15 PageID #: 8106




  invalidity contentions served pursuant to P.R. 3-3. For example, the Model Order Focusing Patent

  Claims and Prior Art to Reduce Costs 5 notes that in limiting a final election of references to “six

  asserted prior art references per patent” that “each obviousness combination counts as a separate

  prior art reference.” Id. (emphasis added). Google will not be able to provide a final election

  because its P.R. 3-3 disclosures do not specifically identify how references are to be combined.

         In short, Google’s infinite-permutation approach to obviousness combinations is an

  unacceptable “attempt to end run the rules,” as it must “specifically identify combinations of

  references that the defendants anticipate using at trial.” Saffran , 2009 WL 8491495, at *1.

                2. Failure to provide sufficient notice of the motivation to combine such items

         Google further fails to meet the disclosure requirement concerning specific motivation to

  combine. See Whirlpool Corp. v. TST Water, LLC, 2016 WL 11260312, at *1 (E.D. Tex. Nov. 8,

  2016) (striking invalidity contentions that described “buckets” of prior art without “explaining the

  particular motivation to combine”). Google simply accompanies each laundry list references and

  unexplained citations with an equally generic laundry list of contrived motivations.               As

  representative examples, Google offers in its cover pleading the following generic and boilerplate

  statements:
                 [T]he motivation to combine the teachings of the prior art references
                disclosed herein is found in the references themselves and: (1) the nature of
                the problem being solved, (2) the express, implied, and inherent teachings of
                the prior art, (3) the knowledge of persons of ordinary skill in the art, (4) the
                fact that the prior art is generally directed towards antitheft security features
                for mobile phones, including timing locks and SIM cards linked to particular
                mobile phones, (5) the fact that the prior art generally is employed on similar
                mobile standards such as GSM, CDMA, and AMPS, and/or that certain
                manufacturers were understood to design and sell mobile devices compatible
                on a mobile subscriber network practicing the GSM, CDMA, and/or AMPS
                standard, and (6) the predictable results obtained in combining the different
                elements of the prior art. Additionally, one would be motivated to address at
                least the alleged problems or achieve the purported objectives identified in
                the description of the ’654 patent.

  5
   The Court’s Model Order is publicly available at
  http://www.txed.uscourts.gov/sites/default/files/forms/ModelPatentOrder.pdf.

                                                    Page 8
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 9 of 15 PageID #: 8107




  Ex. 1 at 16.
             One of skill in the art would have been motivated to combine the references
             identified herein because, for example, the identified combinations fall into
             one or more of the following categories:
                  ● A combination of elements known in the prior art according to known
                    methods to yield a predictable result;
                  ● A combination that is a simple substitution of one or more known
                    elements for another to obtain a predictable result;
                  ● A combination that involves using a known technique to improve a
                    similar device or method in the same way;
                  ● A combination that involves applying a known technique to a known
                    device or method ready for improvement to yield a predictable result;
                  ● A combination that results from a finite number of identified,
                    predictable solutions with a reasonable expectation of success, such
                    that the solution was one which was “obvious to try”;
                  ● A combination that results from known work in one field of endeavor
                    prompting variations of it for use either in the same field or a different
                    field based on design incentives or other market forces in which the
                    variations were predictable to one of ordinary skill in the art; and
                  ● A teaching, suggestion, or motivation in the prior art that would have
                    led one of ordinary skill in the art to modify the prior art reference or
                    to combine the teachings of various prior art references to arrive at the
                    claimed invention.
  Id. at 22‒23.
         The Court has stricken similar, if not less egregious, boilerplate contentions concerning

  alleged motivation to combine. See Realtime Data, 2009 WL 4782062, *3 (“[T]he purpose of the

  Patent Rules is to avoid reliance on the amorphous knowledge of one of ordinary skill in the art.”);

  see also Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1373-74 (Fed. Cir. 2008) (finding that

  merely listing prior art references followed by an assertion that combining such references would

  have been obvious to one skilled in the art fails to “offer any motivation for one skilled in the art

  to combine the particular references”).

         After submitting boilerplate language that clearly falls far short of the disclosure

  requirement concerning a motivation to combine, Google attempts to excuse itself by asserting that


                                                 Page 9
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 10 of 15 PageID #: 8108




   “a patent challenger is not required to show that one of ordinary skill in the art would have had a

   specific motivation to combine prior art references.” Id. at 22. Google evidently overlooks the

   Court’s explicit requirement that “[i]f a combination of items of prior art makes a claim obvious,

   each such combination, and the motivation to combine such items, must be identified.” P.R. 3-3(b).

             Google does not cure these deficiencies in its haystack no less than 50 claim charts. As

   explained above, each claim chart purporting to disclose theories of obviousness repeats at the

   outset the same open-ended language, such as the quotation emphasized above, 6 which purports to

   preserve the right to rely on virtually every possible combination, even without disclosing the

   corresponding motivation to combine for each. According to Google, it would be “unduly

   burdensome” to even create claim charts for the “thousands of” (actually innumerable) possible

   combinations Google is asserting, much less disclose motivations to combine for each. Id. at 17.
             C. Failure to Comply Regarding Anticipation

             Local Patent Rule 3-3(c) requires accused infringers to provide “[a] chart identifying where

   specifically in each alleged item of prior art each element of each asserted claim is found . . . . .”

             At a minimum, Google’s claim charts are deficient in that they lack any explanation as to

   how the citations allegedly anticipate the limitation in question. At most, Google offers only

   quotations from a given reference, without any accompanying explanation.                  This too is

   noncompliant under the Local Patent Rules. See Pozen Inc. v. Par Pharm., Inc., No. 6:08-CV-437,

   2010 WL 11431483, at *8 (E.D. Tex. June 8, 2010) (“Where there is no explanation as to how

   particular references anticipate or render the asserted claims obvious, a defendant will not be

   permitted to “reserve the right” to assert largely undisclosed invalidity theories.”); accord CyEee

   Group Ltd. v. Samsung Electronics Co. Ltd., 2018 WL 4100760, *2-*3 (E.D. Tex. 2018) (Bryson,

   C.J., sitting by designation).

             As noted above, Google further asserted it intends to reserve the right to raise anticipation

   theories based on certain disclosed and even undisclosed references for which Google did not


   6
       See note 3, supra.

                                                   Page 10
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 11 of 15 PageID #: 8109




   provide any accompanying claim chart as an exhibit to its Invalidity Contentions. The Court has

   stricken such contentions as clearly noncompliant with the Local Patent Rules. See Anascape, Ltd.

   v. Microsoft Corp., Civ. No. 9:06-CV-158, 2008 WL 7180756, *1–*4 (E.D. Tex. 2008) (granting

   motion to strike invalidity contentions which generally referenced prior art without specifically

   mapping aspects of the prior art to each element of the claim, and denying accused infringer’s

   motion to amend its invalidity contentions to correct the deficiencies and to add new references).

            D. Google’s Section 112 Challenges Are Noncompliant and Meritless

            Google incorrectly suggests in its cover pleading that it need not provide notice in its

   Invalidity Contentions of any theory under 35 U.S.C. § 112, in order to preserve the same. See Ex.

   1 at 29‒30 (“Google notes that the Court’s Docket Control Order contemplates that all

   indefiniteness issues be brought to the Court’s attention through the Markman briefing process (see

   Dkt. 36 at 4), which begins on January 7, 2020, Google’s detailed arguments as to indefiniteness

   will be presented at that time, through the Markman meet and confer and briefing process.”).

   However, P.R. 3-3(d) clearly states the Invalidity Contentions must themselves disclose, with

   sufficient specificity to provide meaningful notice, “[a]ny grounds of invalidity based on

   indefiniteness under 35 U.S.C. § 112(2) or enablement or written description under 35 U.S.C. §

   112(1) of any of the asserted claims.” In any event, the Court’s claim construction order (Dkt. 165)

   considered and rejected all of Google’s indefiniteness arguments directed to the challenged

   independent claims. The Court adopted but one indefiniteness theory, which is applicable only to

   dependent claim 4.
            E. Improper Incorporation by Reference

            Google’s Invalidity Contentions improperly purport to incorporate by reference, for

   example, uncharted and undisclosed “additional items of prior art under 35 U.S.C. § 102(a), (b),

   (e), (f) and/or (g), and/or § 103 located during the course of discovery or further investigation” Ex.

   1 at 8. This not only fails to put Uniloc on notice, 7 but also violates the express provisions of the


   7
       Realtime Data, 2009 WL 4782062, *3 (P.R. 3-3 serves a goal of “plac[ing] the Plaintiff on

                                                 Page 11
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 12 of 15 PageID #: 8110




   local patent rules. In particular, P.R. 3-3 requires that “each party opposing a claim of patent

   infringement, shall serve on all parties its ‘Invalidity Contentions’ which must contain the following

   information,” including not only the identity of “each item of prior art,” but also a “chart identifying

   where specifically in each alleged item of prior art each element of each asserted claim is found.”

   Google’s attempt to incorporate by reference unspecified prior art not included in Google’s

   Invalidity Contentions clearly does not provide the required notice function required by the local

   rules, let alone identify specifically where in each alleged item of prior art each element of each

   asserted claim is found.
           F. Google Should Not be Permitted to Leave Open or Expand its Contentions

           Throughout its Invalidity Contentions, Google repeatedly indicates its intention to rely on

   undisclosed alleged prior art and uncited portions of the identified references. This renders

   Google’s claim charts all but meaningless, as they consist almost entirely of unexplained citations

   (which Google alleges are simply examples). In addition to the statement quoted above from

   Google’s cover pleading, what follows is a non-exhaustive yet representative list of other examples

   of Google’s improper open-ended statements. Google’s cover pleading asserts it reserves the rights

   to:
               •   “rely upon corroborating documents, products, testimony, and other evidence
                   including materials obtained through further investigation and third-party discovery
                   of the prior art identified herein that describes the invalidating features identified in
                   these Contentions” (Ex. 1 at 2);
               •   rely upon “evidence of the state of the art in the relevant time period (irrespective
                   of whether such references themselves qualify as prior art to the Asserted Patent),
                   including prior art listed on the face of the Asserted Patent and/or disclosed in the
                   specification (“Admitted Prior Art”)” (id. 2‒3);
               •   “rely on the entirety of the prior art references listed herein, including un-cited
                   portions of those prior art references, and on other publications and expert testimony
                   shedding light on those prior art references, including as aids in understanding and
                   interpreting the cited portions, as providing context thereto and as additional
                   evidence that the prior art discloses a claim limitation” (id. at 2);



   notice of potentially invalidating art that Defendants will assert in their case and at trial.”).

                                                   Page 12
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 13 of 15 PageID #: 8111




              •   “rely on cited or uncited portions of the prior art, other documents, and/or expert
                  testimony to establish that a person of ordinary skill in the art would have been
                  motivated to modify or combine the prior art so as to render the claims invalid as
                  obvious” (id. at 24);
              •   “rel[y] on and incorporate[] all prior art references cited in and/or on the cover of
                  the ’654 patent and their respective prosecution histories, including for supporting
                  the obviousness of any asserted claim” (id. at 5);
              •   “rel[y] on and incorporate[] by reference, as if originally set forth herein, all
                  invalidity positions, and all associated prior art and claim charts, disclosed to Uniloc
                  by present or former defendants in any lawsuits or other proceedings3 or by potential
                  or actual licensees to any of the asserted claims” (id.);
              •   identify other references that would have made obvious the additional allegedly missing
                  limitation to the disclosed device or method of operation (id. at 21), etc.
          Google also asserts, for example, that 50 or so claim charts are merely “illustrative

   examples” and that Google purports to rely on theories it failed to chart. See id. at 17; see also id.

   at 21 (“Google puts forth the below exemplary combinations that further demonstrate the

   obviousness of the asserted claims.”) (emphasis added).

          A party’s invalidity contentions are “deemed to be that party’s final contentions”—not

   “preliminary contentions” as Google supposes. See L.C. Eldridge Sales Co. v. Azen Mfg. Pte., Ltd.,

   No. 6:11CV599, 2013 WL 7937026, at *2 (E.D. Tex. Oct. 11, 2013) (“A party’s invalidity

   contentions are ‘deemed to be that party’s final contentions.’”) (citing P.R. 3-6(a) and quoting

   Motorola, Inc. v. Analog Devices, Inc., No. 1:03–CV–131, 2004 WL 5633735, at *1 (E.D. Tex.

   Apr. 8, 2004)); see also CyEee Grp. Ltd. v. Samsung Elecs. Co., No. 2:17-CV-140-WCB, 2018 WL
   4100760, at *2 (E.D. Tex. July 2, 2018) (Bryson, C.J., sitting by designation) (noting that similar

   “boilerplate language in invalidity contentions is contrary to this district's Local Patent Rules and

   case law.”); Saffran, 2009 WL 8491495, *1 (E.D. Tex. Feb. 24, 2009); Pozen, 2010 WL 11431483,

   *8 (“[A] defendant will not be permitted to ‘reserve the right’ to assert largely undisclosed

   invalidity theories”).

          The only “right” Google has with respect to invalidity contentions are governed under the

   Local Patent Rules and controlling authority concerning the same. See, e.g., Innovative Display



                                                 Page 13
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 14 of 15 PageID #: 8112




   Techs. LLC v. Acer Inc., No. 2:13-CV-00522-JRG, 2014 WL 2796555, at *1 (E.D. Tex. June 19,

   2014) (“[Google’s] unilateral ‘reservation of rights,’ buried in the Invalidity Contentions which

   they never filed with the Court, cannot trump the requirements under Local Patent Rules P.R. 3-6

   and the Court’s Docket Control Order.”). Under the Local Rules, a party’s Invalidity Contentions

   are “deemed to be that party’s final contentions” and “[a]mendment or supplementation [of] . . .

   Invalidity Contentions . . . may be made . . . only upon a showing of good cause.” P.R. 3-3(b),

   3-6(b); STMicroelectronics, Inc. v. Motorola, Inc., 307 F. Supp. 2d 845, 851 (E.D. Tex. 2004)

   (identifying the movant as the party bearing the “good cause burden”). Google should not be

   allowed to further ambiguously expand its already non-compliant Invalidity Contentions.



   Date: February 3, 2020
                                               /s/ James L. Etheridge
                                               James L. Etheridge
                                               Texas Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas Bar No. 24036997
                                               Brett A. Mangrum
                                               Texas Bar No. 24065671
                                               Travis L. Richins
                                               Texas Bar No. 24061296
                                               Jeff Huang
                                               Brian M. Koide
                                               Etheridge Law Group, PLLC
                                               2600 E. Southlake Blvd., Suite 120 / 324
                                               Southlake, TX 76092
                                               Tel.: (817) 470-7249
                                               Fax: (817) 887-5950
                                               Jim@EtheridgeLaw.com
                                               Ryan@EtheridgeLaw.com
                                               Brett@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com
                                               JHuang@EtheridgeLaw.com
                                               Brian@EtheridgeLaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                               Page 14
Case 2:18-cv-00493-JRG-RSP Document 172 Filed 02/03/20 Page 15 of 15 PageID #: 8113




                                CERTIFICATE OF CONFERENCE

          I certify that on January 3, 2020, counsel for Uniloc met and conferred with counsel for

   Google concerning a letter dated December 30, 2019 concerning the issues addressed in this brief.

   The parties are at an impasse.



                                               /s/ James L. Etheridge
                                               James L. Etheridge


                                    CERTIFICATE OF SERVICE

          I certify that on February 3, 2020, the foregoing document was served upon all counsel of

   record via the Court's CM/ECF electronic filing system in accordance with the Federal Rules of

   Civil Procedure.



                                               /s/ James L. Etheridge
                                               James L. Etheridge




                                               Page 15
